Memorandum by the Court. The only question before us is whether there is a valid defense pleaded, one which would be a bar to the complaint. Affirmance of the order does not import, as the dissenting opinion suggests, that the consent antitrust decree may not have to be considered in connection with the enforcement of any judgment which plaintiff may recover. It is, however, not a defense to plaintiff’s cause of action for breach of contract. Moreover, defendants may have other remedies to lift themselves from the paradoxical situation in which they find themselves, but a decree to which plaintiff was not a party may not be interposed as a defense.
Order affirmed, with $20 costs and disbursements to the respondent.